Citation Nr: 0606475	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  04-11 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for interstitial lung 
disease claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1972 until April 
1974.  He also had periods of active duty for training.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002 & Supp. 2005).  Also 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the present case, the Board finds additional development 
is required in order to fulfill VA's obligations under the 
VCAA.  Specifically, with respect to the veteran's PTSD 
claim, efforts should be made to confirm the veteran's claims 
of racial rioting on Midway Island in 1972 and 1973.  The 
veteran contends that he was beaten on two occasions, once in 
November 1972 and February 1973.  Additionally, the veteran 
reports that a friend was cut on the back, chest and arms.  
As indicated at the veteran's October 2004 hearing, the 
veteran did not remember the friend's full name.  However, he 
believed his name was Chuck, and that the incident occurred 
in February 1973.  (Hearing Transcript at 8.)

The information of record, including the veteran's service 
medical and personnel records do not verify the claimed 
stressor, though they do reflect medical treatment in 
November 1972.  Such treatment showed complaints of abdominal 
and side pain, which is significant because the veteran 
testified at his October 2004 personal hearing that he had 
been hit in the stomach with a brick in 1972.  

While an October 2004 RO memo indicated that internet and 
intranet research failed to confirm any race riots by Naval 
personnel on Midway Island in 1972 or 1973, the Board finds 
that additional steps should be undertaken in an effort to 
verify the veteran's claimed stressors.  Indeed, it does not 
appear that any Naval unit records were requested by the RO.  
As such records may verify the veteran's claimed stressor, 
they should be obtained.

Regarding the veteran's asbestos claim, the evidence of 
record does not reflect that the RO has contacted the Navy 
Medical Liaison Office to determine whether the veteran may 
have been exposed to asbestos while assigned to the U.S.S. 
DeHaven and the U.S.S. Higbee.  Additionally, while the 
veteran was afforded a VA respiratory examination in March 
2003, such evaluation was inadequate.  Indeed, the 
examination report noted that the complete claims folder was 
not available for review in conjunction with the examination.  
Moreover, while the examiner provided the opinion that the 
veteran's restricted interstitial lung disease was not 
related to asbestos exposure, he did not provide any 
rationale in support of that conclusion.  For these reasons, 
an additional examination should be arranged prior to 
adjudication of the appeal.  



Accordingly, the case is REMANDED for the following action:


1.  Prepare a written summary of the 
stressors that the veteran has alleged 
in support of his claim of entitlement 
to service connection for PTSD, 
including those listed in this Remand, 
above.

Then, send this list to United States 
Army and Joint Services Records 
Research Center (JSRRC) 
And request that it verify the alleged 
stressors to the extent possible with 
service department records, including 
unit records and any ship's log for the 
U.S.S. DeHaven (DD 727) and the U.S.S 
Higbee (DD 806) for November 1972 and 
February 1973, and provide all such 
records.

2. The veteran should be advised that 
he may provide corroborating evidence 
of his alleged stressful events in 
service from alternate sources, to 
include statements from fellow 
servicemen.  

3.  If, and only if, it is concluded by 
the VA that the veteran's alleged PTSD 
stressor has been verified, then 
schedule the veteran for a VA PTSD 
examination.  The examiner should 
clearly indicate whether a diagnosis of 
PTSD consistent with DSM-IV exists, and 
if so, whether it arose due to the in-
service stressful event deemed verified 
by VA.  Any opinion should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
The claims file should be reviewed in 
conjunction with the examination and 
the examination report should reflect 
that such review occurred.  

4.  Review the provisions of DVB Circular 
21-88-8, Asbestos-Related Diseases (May 
11, 1988), as well as VA Adjudication 
Procedure Manual M21-1, Part III, para 
5.13 and M21-1, Part VI, para. 7.21 in 
order to determine if the veteran's claim 
for service connection for an asbestos- 
related disease has been properly 
developed.

5.  Contact the Navy Medical Liaison 
Office and request verification of 
exposure of the veteran to asbestos while 
assigned to the U.S.S. DeHaven and U.S.S. 
Higbee in 1973 and 1974, to include from 
August 1973 to April 1974; while assigned 
to the U.S.S. Alamo in August 1975; and 
while assigned to the U.S.S. Okinawa in 
August 1977.  

6. After any additional evidence has been 
obtained with regard to asbestos 
exposure, schedule the veteran for a VA 
pulmonary/respiratory examination to 
determine the nature and etiology of any 
pulmonary disability, to include as due 
to asbestos exposure.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary special studies or tests are to 
be accomplished, to include testing the 
appellant's sputum for evidence of 
asbestos fibers, high resolution x-rays 
and a computerized tomography scan if 
determined by the examiner to be 
necessary to obtain a fully informed 
diagnosis.  

After a review of the examination 
findings and the entire evidence of 
record, the examiner should render an 
opinion as to whether it is at least as 
likely as not that the veteran has a 
pulmonary disability due to service, to 
include as due to asbestos exposure.  If 
no such disability is found, or no link 
to military service is found, such 
findings and conclusions should be 
affirmatively stated and explained, and a 
complete rationale for all opinions 
expressed should be included in the 
examination report. 

8.  Upon completion of the above, the RO 
must readjudicate the issues on appeal 
and consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

